Citation Nr: 1759360	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  09-10 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for degenerative disc disease, lumbar spine, status-post surgery, from April 20, 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1990 to February 1993 and from February 1995 to February 2001.

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision from the RO in Winston-Salem, North Carolina.

This claim was previously before the Board in March 2016.  The Board remanded the claim for further development and the claim has returned to the Board.

The claim for increase is limited to the time period from April 20, 2010, which is why the Board has characterized the issue as it has on the title page.  In June 2012, the Board issued a decision that addressed the time period prior to April 20, 2010, and determined that a 20 percent rating, but no higher, was warranted for degenerative disc disease, lumbar spine, status-post surgery.  The Veteran did not appeal the Board's denial of an initial rating higher than 20 percent to the United States Court of Appeals for Veterans Claims (Court).  Thus, the Board's decision is final as to the denial of an evaluation in excess of 20 percent for degenerative disc disease, lumbar spine, status-post surgery, for the time period prior to April 20, 2010. 


FINDING OF FACT

Since April 20, 2010, degenerative disc disease, lumbar spine, status-post surgery, has not been manifested by forward flexion of the thoracolumbar spine to 30 degrees or less and there is no competent evidence that the Veteran has favorable or unfavorable ankylosis of the thoracolumbar spine.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for degenerative disc disease, lumbar spine, status-post surgery, from April 20, 2010, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Disability ratings are determined by evaluating the extent to which a service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C. § 1155, 38 C.F.R. § 4.1. 

If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  This appeal is based upon an initial rating for degenerative disc disease, lumbar spine disability and the evaluation is based upon the overall recorded history of the disability.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that staged ratings are not deemed appropriate in this appeal. 

When assessing the severity of musculoskeletal disabilities that are partly rated on the basis of limitation of motion, VA must consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  However, consistent with the holding of the Court in Spurgeon v. Brown, 10 Vet. App. 194 (1997), these provisions do not require the assignment of a separate rating for pain alone.

The Veteran's lumbar spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine, which criteria are as follows:

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

The Veteran was diagnosed with Intervertebral Disc Syndrome (IVDS) during the appeal period, and thus the criteria for this disability applies as well.  The formula for rating IVDS is based on incapacitating episodes and provides: a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  Note (1) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against an initial evaluation in excess of 20 percent for degenerative disc disease, lumbar spine, status-post surgery, from April 20, 2010.  In the examinations during this part of the appeal, the Veteran's flexion has not been shown to be 30 degrees or less, and there is no competent evidence that the Veteran has favorable or unfavorable ankylosis of the thoracolumbar spine.  For example, at the time of the April 2010 VA examination, the Veteran's flexion was to 95 degrees without pain.  At the January 2013 and October 2016 VA examinations, his flexion was to 70 degrees.  Such ranges do not meet the criteria for a 40 percent rating. 

Furthermore, the Board notes that pain and any functional loss due to pain were properly evaluated in the April 2010, January 2013, and October 2016 VA examinations.  The reports found that any functional loss noted did not limit the forward flexion, and thus the Board finds that this does not establish a basis for an increased rating.  See DeLuca, supra; Mitchell v. Shinseki, 25 Vet. App 32 (2011); see also 38 C.F.R. § 4.45.  Further, the Board notes that the January 2013 and October 2016 VA examinations findings, regarding active and passive motion, weight-bearing and nonweight-bearing motion, have not shown functional impairments that would support an increase in the disability rating at issue.  Correia v. McDonald, 28 Vet. App. 158 (2016). 

The Board has also considered whether an increased disability rating is warranted under another appropriate diagnostic code.  While the evidence documents a single episode of an incapacitating episode of the Veteran's lumbar spine IVDS, there is no evidence that such condition has resulted in incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months in order to warrant an increased 40 percent disability rating pursuant to Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating IVDS.

In sum, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent from April 20, 2010, for degenerative disc disease, lumbar spine, status-post surgery.  See 38 C.F.R. § 4.71a, Diagnostic Code 5343.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).	


ORDER

Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease, lumbar spine, status-post surgery, from April 20, 2010, is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


